Citation Nr: 0825361	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right nephrectomy.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
March 1952.

These matters come to the Board of Veterans' Appeals (Board) 
following a July 1999 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 1968 and May 1995, the veteran provided 
testimony before RO personnel concerning his right kidney 
disability.  Likewise, in April 2003, the veteran provided 
additional testimony before the undersigned Veterans Law 
Judge during a videoconference hearing.  

This case was remanded to the agency of original jurisdiction 
(AOJ) for additional development in October 2003, April 2005, 
December 2006, and August 2007.  Later in August 2007, the 
undersigned Veterans Law Judge granted the veteran's motion, 
filed through his representative, to advance this appeal on 
the Board's docket.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

(The decision below addresses the veteran's claim for service 
connection for residuals of a right nephrectomy.  
Consideration of the remaining claim on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran's November 1951 service entrance medical 
examination does not identify a right kidney disability.  

2.  A right kidney disability clearly and unmistakably pre-
existed active service.  

3.  The veteran's pre-existing right kidney disability 
clearly underwent no worsening during active service.  


CONCLUSION OF LAW

The veteran does not have residuals of a right nephrectomy 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for 
service connection for residuals of a right nephrectomy has 
been accomplished.  Through notice letters dated in May 2005, 
August 2005, September 2007, and February 2008, the veteran 
was notified of the legal criteria governing his claim and 
the evidence needed to substantiate his claim.  The veteran 
has been afforded an opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence, and requested that the veteran 
submit evidence in support of his claim.  Additionally, in 
February 2008, the agency of original jurisdiction (AOJ) 
provided the veteran notice with respect to effective dates 
and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of: (1) the evidence that is needed 
to substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, the 
content-of-notice requirements have been met in this case.

The Board notes that while the complete notice required by 
the VCAA was not provided prior to the initial adjudication 
of the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to any late notice or the 
piecemeal notice in this case suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, following the most recent notice letter in 
February 2008, the veteran's claim was re-adjudicated in June 
2008.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for 
service connection for residuals of a right nephrectomy 
decided herein.  The veteran's service medical records and 
other relevant post-service treatment records, to include 
those medical records associated with the veteran's Social 
Security Administration (SSA) claim, are associated with the 
claims file.  The veteran has submitted medical evidence in 
support of his claim and has also been provided VA 
examinations.  Additionally, there are medical opinions of 
record with respect to the etiology of the veteran's right 
kidney disability.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the claim that need to be 
obtained.  

The Board notes that medical records associated with the 
veteran's March 1952 surgery to remove his right kidney 
(right nephrectomy) are not associated with the claims file.  
The records have been noted to be unavailable.  In an October 
2007 VA Form 21-4142 (Authorization and Consent to Release 
Information), the veteran reported that he had tried to 
obtain the March 1952 surgical records/operation reports 
associated with his right kidney surgery but the hospital 
where the surgery was performed had been closed for over 30 
years.  The veteran noted that the surgery records "may 
possibly" be at another hospital for which he provided the 
address.  Here, as noted in the decision below, one of the 
surgeons who performed the kidney surgery in March 1952 
provided a statement in October 1968 summarizing the 
veteran's right kidney surgery.  He also provided a medical 
opinion concerning the etiology of the right kidney 
disability.  In light of the veteran's uncertainty concerning 
the location of any surgical records as well as the relevance 
of such records given the October 1968 statement from the 
above-noted physician who performed the right kidney surgery, 
the Board finds further development to attempt to obtain any 
surgical records is not necessary.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2007).  The Board 
notes that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  38 C.F.R. § 
3.304(b)(1).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111 (West 2002), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See 38 C.F.R. § 3.306(b) (2007); VAOPGCPREC 3-03 
(July 16, 2003).  

The veteran has contended that he was in sound condition upon 
entrance into active service in November 1951, and that a 
right kidney disability, which subsequently led to a post-
service right nephrectomy in March 1952, first manifested 
itself during active service.  

With respect to his service treatment (medical) records, the 
veteran's November 1951 entrance examination noted a slightly 
symptomatic left varicocele.  The veteran gave a history of 
albuminuria in 1948.  This occurred twice with the most 
recent episode noted as having occurred in 1949.  The veteran 
also gave a history of painful urination with no hematuria.  
He reported that he had not been diagnosed with nephritis or 
other renal diseases.  Here, while the veteran's November 
1951 entrance medical examination notes an abnormal 
genitourinary system, the clinical findings do not otherwise 
reflect a right kidney disability at the time of the 
veteran's entrance into active service.  Thus, the Board 
finds the veteran to have been in sound condition at the time 
of service entrance.  As noted above, to rebut the 
presumption of soundness in this case, VA must show by clear 
and unmistakable evidence both that a right kidney disability 
existed prior to service and that a right kidney disability 
was not aggravated by service.  38 U.S.C.A. § 1111.  

Further review of the veteran's service treatment records 
reflect that the veteran was initially evaluated in January 
1952 for complaints of recurrent pain and burning on 
urination.  The veteran was hospitalized for evaluation.  He 
was diagnosed with hydronephrosis of the right kidney.  The 
cause was said to be undetermined.  The veteran was then 
discharged in March 1952 due to the right kidney disability.  
A Board of Medical Survey found that the condition existed 
prior to service and was not aggravated by service.  

The veteran submitted a claim for service connection for 
residuals of a right nephrectomy in July 1952.  On his claim 
form, the veteran said that he was treated for a kidney 
infection by F. R. S., M. D., in 1949 and 1950.  He also 
reported that his right kidney was removed by W. V. P., M. 
D., in April 1952.  Dr. S submitted a summary of the 
veteran's treatment in July 1952.  He said that he treated 
the veteran several times from 1949 to 1951 for complaints of 
fever, chills, and pain in both flanks.  Dr. S noted that 
examination of the veteran's urine would always reveal pus 
cells, occasional red corpuscles, occasional hyaline cast, 
and albumin during the illnesses; each time a diagnosis of 
acute pyelonephritis was made, it was accompanied with either 
early chronic glomerulonephritis or small cysts.  

Dr. P submitted a statement in October 1968 in which he 
reported that he and a Dr. M had performed surgery on the 
veteran and removed a non-functioning and hydronephrotic 
right kidney.  Dr. P noted that the veteran's hydronephrosis 
was due to conditions which existed prior to induction into 
service, and that the damage to the right kidney was neither 
caused nor aggravated by examinations which were performed in 
service at a Navy hospital.  He commented that the condition 
was apparently caused by an obstruction to the ureter and had 
been present for an undetermined length of time, probably for 
several years.  Dr. P submitted an additional statement in 
February 1981, in which he commented that the veteran's right 
kidney was removed on March 31, 1952.  

The veteran submitted a statement from an assistant urology 
technician, L. D., in September 1998.  Mr. D noted that he 
was present for the veteran's nephrectomy and assisted the 
surgeons in 1952.  He reported that the operating room staff 
had noted that the veteran's right kidney had begun to 
decompose, was full of infection, and in a state of decay.  
Mr. D reported that there were several puncture wounds 
associated with the right kidney.  Mr. D reported that Dr. M 
had said that the puncture wounds were definitely caused by 
previous cystoscopic examinations, which were caused by 
cystologic injections given while the veteran was in service.  
Mr. D added that the medical team came to a "definite 
conclusion that the catheter that [sic] had passed through 
the bladder into the kidney, thus penetrating the right 
kidney wall causing it to become nonfunctional."  

In a subsequent report of February 2006 VA examination, the 
VA examiner opined that the evidence clearly reflected that 
the veteran's right kidney disability (which led to the right 
nephrectomy) had preceded his entrance into military service.  
The examination report reflects the examiner's review of the 
veteran's claims file and the relevant medical evidence.  The 
Board notes in this case that the statements from both Dr. S 
and Dr. P tend to support, rather than rebut, the opinion of 
the VA examiner.  The Board finds Mr. D's statement regarding 
the etiology of the veteran's right kidney disability to be 
less persuasive.  In this regard, Mr. D identified in his 
statement that Dr. P was involved in removing the veteran's 
right kidney in 1952.  As noted above, Dr. P's statement in 
October 1968 mentions nothing about a decomposing right 
kidney full of infection and in a state of decay.  
Furthermore, Dr. P's statement, which the Board finds more 
persuasive in light of Dr. P's medical expertise and the 
proximity of his statement to the date of the surgery, 
clearly concludes that the veteran's right kidney disability 
pre-existed service.  Mr. D on the other hand has provided no 
support for his statement other than to recount his 
recollections of conversations some 46 years after the March 
1952 surgery.  Therefore, the Board finds that the veteran's 
right kidney disability clearly and unmistakably pre-existed 
service.  The physicians' findings and conclusions, as well 
as the Medical Board Report prepared in service, all point to 
the conclusion that the right kidney disability 
(hydronephrosis) clearly existed before the veteran entered 
military service.

In light of the above, the Board must now address whether the 
veteran's right kidney disability worsened during service to 
include whether any worsening of the condition was the result 
of treatment provided during service or was due to a natural 
progress of the condition.  

Here, in his above October 1968 statement, Dr. P reported 
that the damage to the veteran's right kidney was not caused 
or aggravated by any in-service treatment.  In the report of 
February 2006 VA examination, the examiner, in discussing 
whether the right kidney condition underwent a worsening in 
service, referenced the October 1968 statement from Dr. P and 
the September 1998 statement from Mr. D.  In particular, the 
VA examiner noted the following:

According to [the physician's] [statement], the 
kidney was chronically hydronephrotic and had 
been so for many years.  There was no suggestion 
of anything that had occurred while [the veteran] 
was in the Navy [that] caused acceleration of the 
process or any new problem.  

Otherwise, none of the VA examiner's subsequent medical 
conclusions in the examination report included a definite 
opinion as to whether the right kidney condition worsened 
during service to include whether any worsening of the 
condition was the result of treatment provided during service 
or was due to a natural progress of the disease.  

In a February 2007 addendum to the February 2006 report of 
medical examination, the examiner clarified his medical 
opinion noting the following: 

In my opinion, there was no worsening of the 
[veteran's] preexisting right kidney (ureteral) 
condition as a result of his medical treatment 
during the service.  Stated another way, a 
retrograde pyelogram, which revealed a severely 
and chronically obstructed kidney without 
evidence of injury at the time, would not be 
expected to aggravate the existing problem.  

As the examiner's opinion only reflected comment concerning 
the possibility of worsening of the right kidney disability 
due to in-service medical treatment, the Board sought an 
additional medical opinion.  

In a report of February 2008 VA medical opinion, the examiner 
noted that there was clear evidence of prior urinary tract 
symptoms of infections, but no documented imaging studies 
prior to entering the military.  He commented that after 
entering the military, the veteran had recurrent symptoms 
which led to IVP and retrograde pyelograms which revealed no 
function of the right kidney and obstruction with 
hydronephrosis.  The VA examiner concluded that the veteran's 
right kidney had been nonfunctioning for a long period of 
time (due to obstruction and hydronephrosis) with the renal 
function being assumed by his more than adequate left kidney.  
The examiner further opined:  

While the right kidney was still there it had 
been previously destroyed from a functional 
standpoint previously [sic].  Thus[,] because it 
was already functionaly [sic] destroyed there 
could be no causation, additonal [sic] injury, or 
aggravation of it's [sic] function while [the 
veteran] was in the military service.  

The examiner went on to add that his opinion was in complete 
agreement with that of the VA examiner's opinions in February 
2006 and February 2007.   

The Board notes that a preexisting injury or disease will be 
considered to have aggravated by active military, naval, or 
air service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  

Taking into consideration the medical evidence and history of 
the veteran's right kidney disability prior to, during, and 
subsequent to service, the Board does not find that the 
veteran's pre-existing right kidney disability was aggravated 
in service.  In fact, the evidence clearly shows that it was 
not.  As noted above, when the Board weighs Mr. D's statement 
against the medical opinion evidence of record, it finds Mr. 
D's statement less persuasive.  As the opinion of the VA 
examiner emphasized in February 2008, the right kidney, while 
still present in the body, had clearly been previously 
destroyed from a functional standpoint.  Because it had been 
functionally destroyed there clearly could be no additional 
injury or aggravation of its function while the veteran was 
in the military service.  Other than Mr. D's statement, 
neither the veteran nor his representative has otherwise 
presented or alluded to the existence of medical evidence or 
opinion that would support his claim.  Additionally, as a lay 
person without the appropriate medical training or expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter such as the medical relationship 
between any current disability and whether such disability 
was incurred or aggravated during service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given that the evidence 
clearly shows no worsening of the pre-existing non-
functioning kidney, the claim of service connection must be 
denied.


ORDER

Service connection for residuals of a right nephrectomy is 
denied.


REMAND

The Board notes that with respect to his claim for a TDIU, 
the veteran is service-connected only for recurrent urethral 
stricture disease, rated as 30 percent disabling.  

In June 2008, following the above-noted report of February 
2008 VA medical opinion, the AOJ (in this instance the 
Appeals Management Center) readjudicated and denied the 
veteran's claim for service connection for residuals of a 
right nephrectomy.  As for the veteran's claim for a TDIU, 
the AOJ noted that it was deferring consideration of that 
issue until after the Board's consideration of the claim for 
service connection for residuals of a right nephrectomy.  The 
AOJ cited to Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
as authority for deferring the TDIU claim.  

The Board notes that in Harris, the United States Court of 
Veterans' Appeals (since renamed the United States Court of 
Appeals for Veterans' Claims) (Court) held that two issues 
were inextricably intertwined when the issues were so closely 
tied together that a final Board decision on one issue could 
not be rendered until the other issue had been considered.  

Given that the AOJ decided to defer consideration of the TDIU 
claim, due process now requires that the AOJ readjudicate the 
claim for a TDIU based on the evidence of record, including 
the evidence received since its last adjudication.  

Additionally, a review of the claims file reflects an October 
2007 statement in which the veteran sought an increased 
rating for his service-connected recurrent urethral stricture 
disease.  This claim has not been adjudicated by the AOJ.  In 
light of the discussion above and the fact that the AOJ's 
adjudication of the raised claim could have a bearing on the 
veteran's claim on appeal for a TDIU, the AOJ should 
adjudicate the claim for an increased rating for recurrent 
urethral stricture disease prior to the readjudication of the 
claim for a TDIU.  

Accordingly, this matter is REMANDED for the following 
action:

The AOJ should adjudicate the veteran's 
claim for an increased evaluation for his 
service-connected recurrent urethral 
stricture disease.  Any additional 
evidentiary development deemed 
appropriate should be undertaken.  
Thereafter, the AOJ must readjudicate the 
claim for a TDIU based on all the 
relevant evidence of record.  If the 
veteran's TDIU claim remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case addressing the issue and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


